Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/26/2021 was filed after the mailing date of the application on 10/05/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
	The drawings submitted by the applicant on 10/05/2020, have been reviewed and accepted by the examiner. 

Response to Arguments
Regarding the applicants arguments on pages 12-15 directed at the rejection of claim 1 under 35 U.S.C. 103 as being unpatentable over Miller et al. (US 20180246746 A1) in view of Hahn et al (US 20180225139 A1):

The applicant argues on pages 12-13 that Miller does not disclose “determining whether the forecasted future resource utilization of the one or more VNFs is less than an optimal resource utilization threshold value of the one or more VNFs”.
The examiner respectfully agrees and disagrees in part, Miller teaches; Examiner respectfully disagrees that Miller suggests no portion of the claim limitation as Miller teaches  (Claim 14; 0018; 0019; determining that the utilization of the VNFs will fall below a certain percentage of the overall capacity), that is Miller discusses explicitly but does not expand on underutilization but does mention it. Furthermore examiner notes that this functionality was mapped to Hahn. Examiner does agree that Miller 

The applicant further argues on pages 13 that Hahn does not disclose/support the interpretation of “future incoming traffic” as “additional workloads”. The examiner respectfully disagrees for the following reasons:
(1) The claims merely requires one additional workload.
(2) [0102] discusses workload distribution based on expected incoming traffic load, and therefore explicitly supports the interpretation of “future incoming traffic” as “workloads”, the “additional” is inferred as future incoming traffic is not part of the current load. 

	 Applicant argues on pages 13-14 that SFCs do not include VNFs. Examiner respectfully disagrees for the following reasons:
(1) Examiner respectfully notes that Hahn teaches “[0078] The control entity (e.g. EMS 305) in charge of configuring the one or more "Chain VNF" VMs contains among others two data tables:” Hahn teaches “[0025] That is, by virtualized computing and networking, the rigid Gi-LAN can be replaced with Service Chaining, a software framework based on virtualized appliances (or simply VNFs) connected by virtualized networking, automated and managed by a service chain orchestrator using VNF and cloud management APIs”. [0088] For each Chain VNF deploying one particular graph (related to a SFC with a Chain ID) the same dedicated load balancer will be assigned. All Chain VNFs, after successfully instantiating a graph, will register to the load balancer corresponding to that particular graph/Chain ID.  Therefore Service function chains include at least one vnf in each part of the chain see Fig 7, showing multiple vms in service function chain. 

	Regarding applicants arguments on pages 14-15:

(3) Applicant argues that Hahn does not teach forecasting because it is instead historical. Examiner respectfully disagrees for the following reasons:
(i) Forecasting by definition uses historical data. 
(ii) The applicants specification uses “as “expected traffic” and “predicted traffic” are interpreted to be the same as they “guess” what the “future” traffic will be. Furthermore applicants specification also includes that use of historical data 0046; 0064; Applicant is advised to amend in way that distinguished between the two. 
	(4) Application argues on page 14 that Hahn does not teach forecasted future reasource utilization: Examiner respectfully disagrees and points to specifically 0127-0128 and the rest of the mapping below; The system determines expected traffic, the expected traffic includes workloads, a higher demand requires more resources, uses all this information to estimate future resource utilization and reconfigures the resource allocation proacticely not reactively. Furthermore the examiner notes that if the system did not know the resources needed to cover the incoming traffic it would not load balance. “0128-Furthermore, based on the number of users in the DC, the traffic profile and system requirements of the individual SF of the chain the expected traffic load for each individual SFC may be estimated. All such additional information stored in the Chain template can serve as a valuable input for the resource planning during the SFC instantiation.”
Examiner note: Examiner respectfully points to allocating limitation. This limitation can be interpreted in a number of different ways. The resources (VMs) of the VNF are reassigned to the workload, or the VNFs are assigned to run the workload. This is taught by Hahn 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-13, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (US 20180246746 A1) in view of Hahn et al (US 20180225139 A1)

Regarding claim 1, Miller teaches a method of resource optimization in a Network Function Virtualization Management and Network Orchestration (NFV-MANO) comprising: (0018; 0020-0021; NFV management and orchestration layer (equivalent to mano) that manages the physical and virtual layers of the system)
measuring, over a time period, a current resource utilization level of one or more Virtual Network Functions (VNFs); (0040; monitoring physical and virtual resource usage by the VNF) each VNF comprising a cluster of multiple virtual machines; (0005; the VNF components running on a plurality of virtual machines)
forecasting (0019; predicting) a future resource utilization of the one or more VNFs (0019; 0040; utilization of the VNF and physical and virtual resource usage) based on a predictive analysis criteria (0019; predictive analysis) and the current resource utilization level (0040; current utilization) (0019; 0040; predicting future physical and resource utilization of the VNFs)
Miller does not explicitly teach determining whether the forecasted future resource utilization of the one or more VNFs is less than a determined optimal resource utilization threshold value of the one or more VNFs
and allocating resources of the one or more VNFs to one or more additional workloads based on determining that the forecasted future resource utilization is less than the optimal resource utilization threshold value.
In an analogous art Hahn teaches determining whether the forecasted future (expected traffic) resource utilization (resources needed for expected traffic to the SFC with a single VNF) of the one or more VNFs (examiner interprets one VNF/ SFC with at least one VNF) is less than an optimal resource utilization threshold value of the one or more VNFs (examiner interprets one VNF); (0100-0102; 0106-0108; 0114; 0123-0124;  0127; 0128; determining the expected traffic for the SFCs having a plurality of service functions, and the VMS (resources) needed to handle the incoming traffic (future resource utilization), and when the load is expected to fall below a threshold, reassigning the VMs to handle the expected incoming workload distribution)
and allocating resources (VMs) of the one or more VNFs (examiner interprets one vnf /SFCs with VMS running VNFs) to one or more additional workloads (load distribution for the expected incoming traffic) based on determining that the forecasted future resource utilization is less that the optimal resource utilization threshold value (expected traffic, and expected utilization) (0100; 0102; 0106-0108; 0114; 0123-0124; 0127; 0128; determining the expected traffic for the SFCs having a plurality of service functions, and the VMS (resources) needed to handle the incoming traffic (future resource utilization), and when the load is expected to fall below a threshold, reassigning the VMs to handle the expected incoming workload distribution)

	The suggestion/motivation for doing so is to be able to better manage service function chains

Regarding claim 2, Miller in view of Hahn teach the method of claim 1, and is disclosed above, Miller further teaches wherein the forecasting of the future resource utilization of the one or more VNFs is based on at least one statistical model, (0039-0040; 0042-0043; analytics are collected for forecasting VNF resource usage, using statistical methods)
wherein the resources are defined by at least one of : a CPU, a memory, or a network undergoing utilization as a main workload for the one or more VNFs or as the one or more additional workloads (0021; 0023; 0027-0028; where resources include memory) 

Regarding claim 3, Miller in view of Hahn teach the method of claim 2, and is disclosed above, Miller further teaches wherein the forecasting of the future resource utilization of the one or more VNFs (examiner interprets one vnf) further comprises:
 collecting the current resource utilization level of the one or more VNFs; (0039; 0042; current utilization data for various time scales)
pre-processing the collected current utilization level of resources of the one or more VNFs to obtain normalized data for facilitating machine-learning; (0039; 0042-0044; the examiner notes the specification discusses the pre-processing step to be training see specification (0065); using machine learning and the collected data as input to create a model that describes the relationship, and real time data is then fed into the model (equivalent to normalized data))
and training the statistical model based on the pre-processed current resource utilization level of the one or more VNFs for enabling forecast the future resource utilization on the one or more VNFs during an inference stage (0039; 0042-0046; the machine learning models include a training process to ensure accuracy and is an inherent part of machine learning techniques; Miller creates a model based on the relationships between input (current utilization) for a specific time period, and output (predicted utilization) for a future time period)

Regarding claim 4, Miller teaches the method of claim 1, and is disclosed above, Miller does not explicitly disclose further comprising: determining existence of a lean workload time period with respect to one or more VNFs if the determination is the forecasted future resource utilization is less than the optimal resource utilization threshold value.  
In analogues art Hahn teaches further comprising: determining existence of a lean workload time period (night time for example) with respect to one or more VNFs (video optimizing) if the determination is the forecasted future resource utilization is less than the optimal resource utilization threshold value.   (0102; 0106-0109; 0114; 0127; 0128; determining the expected traffic for a plurality of SFCs and reallocating resource based on some SFCc (service function chains) operating below a utilization threshold)
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify the teachings of Miller to include determining resource utilization based on the expected traffic, and determining a usage threshold, and assigning resource to other incoming workloads
	The suggestion/motivation for doing so is to be able to better manage service function chains

Regarding claim 5, Miller in view of Hahn teach the method of claim 4, and is disclosed above, Miller does not explicitly teach but Hahn teaches estimating a resource utilization by each additional workload among the one or more additional workloads (examiner interprets single workload) ((0106-0109; 0114; 0117-0118; 0127; 0128; estimating the traffic load for all the SFCs and the resources required for the SFCs; since the traffic is estimated that means it has not come yet, and therefore is an additional workload and equivalent to the one or more additional workloads)
wherein the allocating of the resources of the one or more VNFs (examiner interprets one vnf) to the one or more additional workloads (examiner interprets one workload) is based on the lean workload time period of the one or more VNFs ((0106-0109; 0114; 0127; 0128; transferring the load from an underutilized VM running the SFC to another VM running the SFC in order to reduce over-provisioning of resource)
and the resource utilization by the each additional workload among the one or more additional workloads, wherein prediction of the lean workload time period is associated with resources consumed by a main workload (traffic being services by the SFC) of the one or more VNFs ((0102; 0106-0109; 0114; 0117-0118; 0127; 0128; wherein the expected traffic is based on resources being consumed by the SFC for traffic an includes historical information)
	
Regarding claim 6, Miller in view of Hahn teach the method of claim 5, and is disclosed above, Miller does not explicitly teach but Hahn teaches wherein the allocating of the resources of the one or more VNFs to the one or more additional workloads comprises: 
mapping each additional workload among the one or more additional workloads to at least one VNF among the one or more VNFs based on the associated predicted lean workload time period; (future under-utilization); ((0106-0109; 0114; 0117-0118; 0127; 0128; Determining to assign new load to the VM running the SFC based on it operating below a utilization threshold; this is done in advance based on the estimated traffic)
generating a deployability log  (load balancer assignment for traffic flow) based on each mapped additional workload (examiner interprets one additional workload) (0104 + previous mapping; the load balancer distributes packets to their respective VMs running the SFCs) and
and pushing each mapped additional workload (examiner interprets one additional workload) to the at least one VNF to which the mapped additional workload is mapped based on the generated deployability log as a part of allocating the additional workloads(examiner interprets one additional workload) in the predicted lean workload time period on the at least one VNF. (0104 + previous mapping; the load balancer distributes packets to their respective VMs running the SFCs, based on the control entity determining the expected under utilization (lean workload period), therefore as packets in the future come in (additional workload), they are directed to (equivalent to pushing), the VM running the SFC)

Regarding claim 8, the claim inherits the same rejection as claim 1 above for reciting similar limitations in the form of an apparatus Miller teaches 0007 System.
Regarding claim 9, the claim inherits the same rejection as claim 2 above for reciting similar limitations in the form of an apparatus Miller teaches 0007 System.
Regarding claim 10, the claim inherits the same rejection as claim 3 above for reciting similar limitations in the form of an apparatus Miller teaches 0007 System.
Regarding claim 11, the claim inherits the same rejection as claim 4 above for reciting similar limitations in the form of an apparatus Miller teaches 0007 System.
Regarding claim 12, the claim inherits the same rejection as claim 5 above for reciting similar limitations in the form of an apparatus Miller teaches 0007 System.
Regarding claim 13, the claim inherits the same rejection as claim 6 above for reciting similar limitations in the form of an apparatus Miller teaches 0007 System.

(0007; system) for resource optimization in a Network Function Virtualization Management (0020; nvf manager) and Network Orchestration (NFV-MANO) comprising (0020; nfv orchestration layer)
one or more processors operatively coupled with a memory, wherein the one or more processors is configured to: (0021; nfvi including processors; 0022-0023; executing instructions stored in memory)
measure, over a time period, (0042; different time scales) a current resource utilization level (performance data defined as utilization) of one or more Virtual Network Functions (VNFs); (0040; monitoring physical and virtual resource usage by the VNF)
 forecast (0019; predicting) a future resource utilization for the time period (0019; 0040; physical and virtual resource usage) based on a predictive analysis criteria (0019; predictive analysis explicitly stated) and the measured current resource utilization level  (0019; 0040; current utilization) of the one or more VNFs; (0019; 0040; predicting future physical and resource utilization of the VNFs)
Miller does not explicitly teach determine whether the forecast of the future resource utilization for said time period is less than a determined optimal resource utilization threshold value of the one or more VNFs; map each additional workload to at least one VNFs based on the determination; generate a deployability log based on said mapping of each of the workload on the one or more VNFs; push the additional workload to the VNF based on the generated deployability log; and deploy, in corresponding one or more VNFs, the additional workloads of the one or more VNFs.
	In an analogous art Hahn teaches determine whether the forecast of the future resource utilization (expected future traffic load) for said time period (future) is less than a determined optimal resource utilization threshold value (utilized below the utilization threshold) of the one or more VNFs; (0106-0108; 0114; 0127; 0128; determining the expected traffic for the SFC (a service function chain consists of VNFs and therefore equivalent to the one or more VNFs) and based on the expected traffic determining the resource utilization required, and if the utilization is determined to be under a threshold, reassigning the resources to other SFCs consisting of other VNFs to process the incoming traffic)
map (0119; assigning/ migrating flow through load balancer) each additional workload (0127-0128; 0136; future traffic) to at least one VNFs (0118;SFC consisting of VNFs) based on the determination; ((0106-0109; 0114; 0117-0118; 0127; 0128; Determining to assign new load to the VM running the SFC based on it operating below a utilization threshold; this is done in advance based on the estimated traffic)
generate a deployability log (0119; assigning/ migrating flow through load balancer) based on said mapping of each of the workload on the one or more VNFs; (0104 + previous mapping; the load balancer distributes packets to their respective VMs running the SFCs)
push the additional workload to the VNF based on the generated deployability log; (0104 + previous mapping; the load balancer distributes packets (pushing) to their respective VMs running the SFCs, based on the control entity determining the expected under utilization (lean workload period), therefore as packets in the future come in (additional workload), they are directed to (equivalent to pushing), the VM running the SFC) and 
deploy, in corresponding one or more VNFs, the additional workloads of the one or more VNFs. (0104 + previous mapping; the load balancer distributes packets to their respective VMs running the SFCs, based on the control entity determining the expected under utilization (lean workload period), therefore as packets in the future come in (additional workload), they are directed to (equivalent to pushing), the VM running the SFC)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify the teachings of Miller to include determining resource utilization based on the expected traffic, and determining a usage threshold, and assigning resource to other incoming workloads
	The suggestion/motivation for doing so is to be able to better manage service function chains


Allowable Subject Matter
Claims 7 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDERRAHMEN H CHOUAT whose telephone number is (571)431-0695. The examiner can normally be reached 9AM-5PM Tentative.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Abderrahmen Chouat
Examiner
Art Unit 2451



/Chris Parry/Supervisory Patent Examiner, Art Unit 2451